07/07/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 20-0187

                                        DA 20-0187
                                                                       FILE
IN RE THE MARRIAGE OF:
                                                                      JUL 0 7 2020
KENNETH MICHAEL SMITH,                                             Bowen Greenwood
                                                                 Clerk of Supreme Court
                                                                    State of Montana

            Petitioner and Appellant,
                                                                 ORDER
     and

MELISSA SUE GRAHAM,f/k/a MELISSA SUE
SMITH,

            Respondent and Appellee.


     This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant's opening brief
filed on July 6, 2020, this Court has determined that the brief does not comply with the
Rules and must be resubmitted.
      M. R. App. P. 11(4)(e) requires a certificate of compliance indicating the
document's line spacing and (1) that the document is proportionally spaced, together with
the typeface, point size, and word count; or(2)that the document uses a monospaced
typeface, together with the number of characters per inch and word count, or the number
of counted pages, pursuant to M.R. App. P. 11(4)(b) or (c).
      M. R. App. 11(6)(a) requires that the cover of the opening brief of the Appellant
shall be blue. For recycling purposes, pastel colors shall be used for brief covers. The
cover ofthe appendix, if separately printed, shall be white.
      M. R. App. P. 12(1)(a) requires a table of contents, with page references, and a
table of cases, statutes and other authorities cited, with referenced to the pages of the
brief where they are cited.
       M. R. App. P. 12(1)(d) requires a statement of the facts relevant to the issues
presented, with references to the pages or the parts of the record at which material facts
appear.
       M. R. App. P. 12(1)(e) requires a statement of the standard of review for each
issue presented, together with a citation of authority.
       After reviewing the Appellant's opening brief filed on August 20, 2018, this Court
has determined that the brief does not comply with any of the above-referenced rules and
must be resubmitted. Further, although we liberally construe pro se pleadings and hold
them to a less stringent standard than formal pleadings drafted by lawyers, Appellant's
brief does not contain contents even minimally sufficient for filing. Therefore,
       IT IS ORDERED that the signed original and nine copies of the referenced brief
be returned for revisions necessary to comply with the specified Rules;
       IT IS FURTHER ORDERED that a signed original and nine copies of the revised
brief ordered herein be filed within ten (10) days of the date of this Order with the Clerk
ofthis Court and that one copy ofthe revised brief be served on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M.R. App. P. 13 shall run from the date offiling of the revised brief.
       The Clerk of this Court is directed to mail a true copy of this Order to Appellant
and to mail a true copy ofthis Order to all parties ofrecord.
       DATED this 7 day of July, 2020.
                                                          For the Court,




                                                             4
                                                          B 9'
                                                               Justice